               Case 5:17-cv-03828-LHK Document 141 Filed 03/26/19 Page 1 of 4



 1   (Counsel of record on next page)
 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA
10

11   RODRIGO RAQUEDAN et al.,                   No. 5:17-cv-03828-LHK
12                   Plaintiffs,                OBJECTION TO AND REQUEST TO STRIKE
                                                RENEE MARQUEZ’S UNTIMELY REPLY IN
13           v.                                 SUPPORT OF MOTION TO INTERVENE
                                                (ECF 140)
14   CENTERPLATE OF DELAWARE, INC.,
     et al.,
15
                     Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            OBJECTION TO AND REQUEST TO STRIKE
                                                        UNTIMELY REPLY ISO MOTION TO INTERVENE
                                                              U.S.D.C., N.D. Cal., No. 5:17-cv-03828-LHK
     LEGAL_US_W # 97998576.1
               Case 5:17-cv-03828-LHK Document 141 Filed 03/26/19 Page 2 of 4



 1   SHAUN SETAREH (Cal. State Bar No. 204514)
     THOMAS SEGAL (Cal. State Bar No. 222791)
 2   FARRAH GRANT (Cal. State Bar No. 293898)
     ASHLEY N. BATISTE (Cal. State Bar No. 317526)
 3   SETAREH LAW GROUP
     315 S. Beverly Drive, Suite 315
 4   Beverly Hills, California 90212
     Telephone: (310) 888-7771
 5   Facsimile: (310) 888-0109
     shaun@setarehlaw.com
 6   thomas@setarehlaw.com
     farrah@setarehlaw.com
 7   ashley@setarehlaw.com

 8   Attorneys for Plaintiffs Rodrigo Raquedan,
     Monique Raquedan and Ronald Martinez
 9
     JEFFREY D. WOHL (Cal. State Bar No. 096838)
10   ZINA DELDAR (Cal. State Bar No. 282637)
     JANA B. FITZGERALD (Cal. State Bar No. 314085)
11   PAUL HASTINGS LLP
     101 California Street, 48th Floor
12   San Francisco, California 94111
     Telephone:     (415) 856-7000
13   Facsimile:     (415) 856-7100
     jeffwohl@paulhastings.com
14   zinadeldar@paulhastings.com
     janafitzgerald@paulhastings.com
15
     Attorneys for Defendant
16   Centerplate of Delaware, Inc.

17

18

19

20

21

22

23

24

25

26

27

28
                                                          OBJECTION TO AND REQUEST TO STRIKE
                                                      UNTIMELY REPLY ISO MOTION TO INTERVENE
                                                            U.S.D.C., N.D. Cal., No. 5:17-cv-03828-LHK
     LEGAL_US_W # 97998576.1
               Case 5:17-cv-03828-LHK Document 141 Filed 03/26/19 Page 3 of 4



 1           Plaintiffs Rodrigo Raquedan, Monique Raquedan and Ronald Martinez (“Plaintiffs”) and

 2   defendant Centerplate of Delaware, Inc. (“Centerplate”), hereby object to the untimely reply filed by

 3   proposed plaintiff and intervenor Renee Marquez (“Marquez”) in support of her motion to intervene on

 4   March 21, 2019 (ECF 140) and request that the reply be stricken. In support of their objection and

 5   request to strike, Plaintiffs and Centerplate show the following:

 6           1.      On November 27, 2018, Marquez filed her motion to intervene in this action (ECF 106).

 7   When the motion was filed, the Clerk published the following as part of the docket entry:

 8           MOTION to Intervene filed by Renee Marquez. Motion Hearing set for 1/3/2019 09:00
             AM in San Jose, Courtroom 8, 4th Floor before Judge Lucy H. Koh. Responses due by
 9           12/20/2018. Replies due by 12/27/2018.
10           2.      On November 28, 2018, the Court sua sponte rescheduled the hearing on the motion to

11   March 14, 2019. (ECF 107.) At the time, the Court did not extend the deadlines for the opposition to

12   the motion and the reply in support of the motion.

13           3.      Plaintiffs timely filed their opposition to the motion on December 11, 2018 (ECF 117)

14   and Centerplate timely filed its opposition to the motion on December 20, 2018 (ECF 121). Marquez

15   did not file a reply in support of the motion by the December 27, 2018 deadline set by the Court.

16           4.      On February 8, 2019, the Court, acting on the stipulation of all parties, including

17   Marquez, continued the hearing on the motion to April 4, 2019. (ECF 131.) At the time, Marquez did

18   not ask for, and the Court did not order, an extension of time for Marquez’s reply in support of the

19   motion, pursuant to the Court’s Local Rule L.R. 6-1 or otherwise.

20           5.      Accordingly, Marquez’s reply in support of the motion, filed on March 21, 2019, without

21   leave of Court for good cause shown, is untimely and should be stricken.

22           Pursuant to L.R. 5-1(i)(3), I, Jeffrey D. Wohl, attest that all other signatories listed concur in the

23   filing’s content and have authorized the filing.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                                       OBJECTION TO AND REQUEST TO STRIKE
                                                                   UNTIMELY REPLY ISO MOTION TO INTERVENE
                                                                         U.S.D.C., N.D. Cal., No. 5:17-cv-03828-LHK
     LEGAL_US_W # 97998576.1
               Case 5:17-cv-03828-LHK Document 141 Filed 03/26/19 Page 4 of 4


             Dated: March 26, 2019.        SHAUN SETAREH
 1                                         THOMAS SEGAL
                                           FARRAH GRANT
 2                                         ASHLEY N. BATISTE
                                           SETAREH LAW GROUP
 3

 4                                         By:         /s/ Shaun Setareh
                                                   Attorneys for Plaintiffs Rodrigo Raquedan,
 5                                                           Monique Raquedan and
                                                                Ronald Martinez
 6

 7           Dated: March 26, 2019.        JEFFREY D. WOHL
                                           ZINA DELDAR
 8                                         JANA B. FITZGERALD
                                           PAUL HASTINGS LLP
 9

10                                         By:        /s/ Jeffrey D. Wohl
                                                           Attorneys for Defendant
11                                                       Centerplate of Delaware, Inc.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          OBJECTION TO AND REQUEST TO STRIKE
                                             -2-      UNTIMELY REPLY ISO MOTION TO INTERVENE
                                                           U.S.D.C., N.D., Cal., No. 5:17-CV-03828-LHK
     LEGAL_US_W # 97998576.1
